111 Huntington Ave., Boston, Massachusetts02199-7632 Phone 617-954-5000 December 3, 2014 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Series Trust VII (the “Trust”) (File Nos. 2-68918 and 811-3090) on behalf of MFS® Equity Income Fund (the “Fund”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Trust as certification that the Prospectus and the combined Statement of Additional Information for the Fund does not differ from those contained in Post-Effective Amendment No. 50 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on November 25, 2014. Please call the undersigned at (617) 954-5822 or James Wholley at (617) 954-6124 with any questions you may have. Very truly yours, CHRISTOPHER R. BOHANE Christopher R. Bohane Vice President and Assistant General Counsel CRB/bjn
